    Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 1 of 11



 

 

 

 

 

 

 

 




             EXHIBIT 51
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 2 of 11   1
     iau2tanS kjc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                17 Cr. 61(LAP)

5    GARY TANNER

6    ANDREW DAVENPORT,

7                     Defendants.

8    ------------------------------x               Sentence

9
                                                   October 30, 2018
10                                                 10:05 a.m.

11
     Before:
12
                            HON. LORETTA A. PRESKA,
13
                                                   District Judge
14

15

16
                                   APPEARANCES
17
     GEOFFREY S. BERMAN
18        United States Attorney for the
          Southern District of New York
19   BY: RICHARD A. COOPER
          AMANDA K. KRAMER
20        Assistant United States Attorneys

21

22   WILMER CUTLER PICKERING HALE & DORR, LLP
          Attorneys for Defendant Tanner
23   BY: BRENDAN R. McGUIRE
          HOWARD M. SHAPIRO
24        MATTHEW R. GALEOTTI
          CLAIRE GUEHENNO
25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 3 of 11   2
     iau2tanS kjc

1                                  APPEARANCES
                                   (continued)
2

3    KOSTELANETZ & FINK, LLP
          Attorney for Defendant Davenport
4    BY: SHARON L. McCARTHY

5                      - and -

6    POLSINELLI PC
          Attorneys for Defendant Davenport
7    BY: MARY CLARE BONACCORSI

8

9

10   ALSO PRESENT:

11   SHAPIRO ARATO, LLP
          Appellate Counsel for Defendant Davenport
12   BY: ALEXANDRA A. E. SHAPIRO

13
     COVINGTON & BURLING LLP
14        Attorneys for Valeant
     BY: NANCY L. KESTENBAUM
15

16   SPECIAL AGENT MICHAEL PREIS, F.B.I.

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 4 of 11    3
     iau2tanS kjc

1              (Case called)

2              THE COURT:    United States v. Gary Tanner and Andrew

3    Davenport.

4              Is the government ready?

5              MR. COOPER:    Yes.   Good morning, your Honor.       Richard

6    Cooper and Amanda Kramer for the government.         With us at

7    counsel table, F.B.I. Special Agent Michael Preis.

8              THE COURT:    Good morning.

9              MS. KRAMER:    Good morning, your Honor.

10             THE COURT:    Counsel for defendant Tanner.

11             MR. McGUIRE:    Good morning, your Honor.       Brendan

12   McGuire, Howard Shapiro, Matthew Galeotti, and Claire Guehenno

13   on behalf of Mr. Tanner.      Mr. Tanner is here with us, as well.

14             THE COURT:    Yes, sir.    Good morning.

15             Counsel for Mr. Davenport.

16             MS. McCARTHY:     Good morning, your Honor.      Sharon

17   McCarthy.    I am here with Mary Clare Bonaccorsi and also

18   Mr. Davenport.

19             THE COURT:    Yes, ma'am.    Thank you.

20             Mr. McGuire, have you and your client had adequate

21   time to review the presentence report?

22             MR. McGUIRE:    We have, your Honor.

23             THE COURT:    Is there any reason it should not be made

24   a part of the record?

25             MR. McGUIRE:    No, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 5 of 11      4
     iau2tanS kjc

1              THE COURT:    Are there any objections to the report?

2              MR. McGUIRE:    None other than were previously included

3    in our prior written submissions to the court, your Honor.

4              THE COURT:    Do you folks want to discuss loss amount

5    at this point?    Obviously you have all put in materials on it,

6    and I think the question is whether or not, under 2B4.1, we are

7    taken back to the 2B1.1 guidelines and thus the 20 points.

8    That's the question.

9              Ms. McCarthy.

10             MS. McCARTHY:     Your Honor, we certainly put in our

11   submissions that we don't believe that there is a loss here;

12   that we have proven in fact that Valeant earned quite a lot of

13   money off of the work that Philidor did; that in fact the

14   purchase price for Philidor was below its purchase price value

15   and was bought at a bargain by Valeant.

16             So we are not contesting that there was a verdict here

17   against our clients --

18             THE COURT:    But here is the question.       I am focusing

19   on the bribery, commercial bribery guideline, which

20   specifically talks about the value of the bribe --

21             MS. McCARTHY:     Yes, we understand.

22             THE COURT:    -- and doesn't that take us to the 9.7,

23   which then takes us to the 2B1.1 guideline, which gives us the

24   20 points?

25             MS. McCARTHY:     That is correct, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 6 of 11      68
     iau2tanS kjc

1    is that essentially this was a victimless crime.          But that is

2    not true.

3              Valeant was harmed by the defendants' conduct.

4    Valeant was harmed financially, which is why the company is

5    seeking restitution, but not just financially.          The defendants'

6    betrayed Valeant's trust, which means that the defendants

7    betrayed the trust of the company, the trust of its management,

8    of its shareholders and, perhaps most importantly, betrayed the

9    trust of the company's other employees, employees who also work

10   hard for the company but who don't steal from it just because

11   they think they deserve it.

12             As Mr. Cooper just said, in this way, this case is

13   just like every other honest services case, and we ask that the

14   court take this into account in fashioning an appropriate

15   sentences here.

16             Thank you.

17             THE COURT:    Yes, ma'am.    Thank you.

18             Are there any other victims who wish to be heard?

19             Does anyone wish to add anything?

20             Thank you, counsel.      Thank you, counsel, particularly

21   for your excellent submissions and for your oral presentations

22   today.

23             Counsel, some things I am going to say will apply to

24   both defendants and I think it will be clear which do and which

25   are specific to one defendant.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 7 of 11          69
     iau2tanS kjc

1              In general, with respect to the nature and

2    circumstances of the offense, certainly you have heard that I

3    have calculated the guidelines and take them into account.

4    Here, however, I agree with Judge Sullivan, where he said in

5    United States v. Newman, No. 12 Cr. 121 (RJS) (S.D.N.Y. May 2,

6    2013), "There is a lot of talk about the sentencing guidelines

7    these days, particularly in fraud cases, a lot of suggestion

8    that the guidelines are overly mechanical, and that they are

9    out of whack in many cases, and I think that's probably true.

10   I think in many cases, if left to themselves, if that were the

11   only thing, then the guidelines can lead to sometimes absurd

12   and certainly unjust results."

13             They certainly would have in United States v. Joseph

14   Collins, 07 Cr. 1170, where the proposed guidelines sentence

15   was four levels below life.      The guidelines are an especially

16   imperfect proxy in a case of private sector honest services

17   fraud like this one.     The crime here, as counsel have

18   discussed, is the employee's deprivation from his employer of

19   its intangible right to the employee's honest services.              That

20   crime is untethered to any financial loss or harm to the

21   employer.   The amount of money that changes hands is not

22   necessarily an accurate measure of the deprivation of the

23   intangible right to honest services.

24             While financial loss played no role at trial in the

25   determination of culpability, under the sentencing guidelines,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 8 of 11    70
     iau2tanS kjc

1    it becomes the single most important consideration in

2    sentencing.    Such approach is patently unfair.        As we know,

3    both the probation department and the government have

4    recognized that, and I note that the probation department, as

5    to each defendant, has noted that, without minimizing the

6    seriousness of the offense, given the defendants' familial ties

7    and responsibility and their compliance with the bail

8    conditions, probation believes that a seriously

9    below-guidelines sentence is appropriate.         I agree.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 9 of 11    78
     iau2tanS kjc

1

2

3

4

5

6

7

8              So in considering the history and characteristics of

9    these defendants, I take into account all of these facts.

10             With respect to the paragraph 2 factors, there is a

11   need for a serious sentence here to reflect the seriousness of

12   the offense and to provide respect for the law.          As we have

13   heard at length from the government, there is a need here to

14   protect companies' right to the honest services of their

15   employees.

16             With respect to paragraph B, I am convinced that there

17   is no need for extensive incarceration to deter either of these

18   individuals.

19             With respect to general deterrence, I agree with

20   Judge Rakoff, who says there is "considerable evidence that

21   even relatively short sentences can have a strong deterrent

22   effect on prospective 'white-collar' offenders."          United States

23   v. Adelson, 441 F.Supp.2d 506, 514 (S.D.N.Y. 2006) (citing

24   Richard Frase, Punishment Purposes, 58 Stan. L. Rev. 67, 80

25   (2005) and Elizabeth Szockyj, Imprisoning White Collar


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 10 of 11   79
     iau2tanS kjc

1    Criminals?, 23 S. Ill. U. L. J. 485, 492 (1998)); see also

2    United States v. Tomko, 562 F.3d 558, 573 (3d Cir. 2009)

3    (rejecting government's argument that district court's

4    probation-only sentence in complex securities fraud case would

5    harm general deterrence).

6              In this instance, as we have heard at great length,

7    particularly from the individuals speaking on behalf of these

8    defendants, even a relatively short sentence has a very

9    devastating effect on defendants and certainly has a strong

10   deterrent effect in general.

11             In considering the paragraph D factors, I have taken

12   into account Mr. Davenport's medical situation, which is indeed

13   a difficult situation which requires monitoring.

14             I have in mind the paragraph 3, 4, and 5 factors.

15             With respect to paragraph 6, the need to avoid

16   unwarranted sentencing disparities, of course I am aware that

17   it is my job to take into account nationwide sentences,

18   nationwide cases, not just these cases; however, as I noted

19   with respect to the fraud guidelines, they are truly out of

20   whack at the higher ends, and that is where we find ourselves

21   today.   So to the extent that there is any perceived disparity,

22   it is because of the unworkability of the fraud guidelines at

23   the far end.

24             With respect to paragraph 7, the need to provide

25   restitution, I note that both defendants of course are looking


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cr-00776-VEC Document 914-6 Filed 11/19/18 Page 11 of 11   80
     iau2tanS kjc

1    at enormous financial penalties, and thus a very lengthy

2    sentence will deter from their ability to make restitution and

3    thus that argues against requiring a lengthy prison term.

4              Mr. Tanner, counsel, taking all of those factors into

5    account, it is my intention to impose a sentence of a year and

6    a day on Mr. Tanner, followed by a period of two years of

7    supervised release on each count to run concurrently.

8              It is not my intention to impose a fine, in light of

9    the other financial penalties that Mr. Tanner is facing.

10             It is my intention to impose the restitution amount

11   set out in the proposed order of restitution, which is

12   $9,703,995.33.

13             Forfeiture, as we have discussed, will be determined

14   later.

15             MR. COOPER:    Your Honor, I'm sorry to interrupt.

16             THE COURT:    Forgive me.     You are right.    Forfeiture is

17   in the amount I noted.      Restitution is to be determined later.

18             It is my intention to impose the special assessment of

19   $400.

20             It is my intention to provide the payment schedule

21   that is set forth at pages 31 to 32, which talks about period

22   of incarceration and monthly installments at 20 percent of

23   Mr. Tanner's gross monthly income.

24             It is my intention to impose the recommended special

25   conditions of access to financial information and no lines of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
